DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks page 7, filed August 22, 2022, with respect to the rejection of claim 27 under 35 U.S.C. 112 have been fully considered and are persuasive.  The claim has been cancelled therefore the rejection has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 5-6, 8-9, 12-13, 15-16, 19-26 and 28 are allowed (renumbered 1-4, 12-19 and 5-11, respectively).
Regarding claim 1, the prior art fails to anticipate or render obvious processing, using a data processing engine, the acquired and transformed data using at least one of a data correlation technique and an inversion technique to generate output data, wherein the output data provides an improved wettability characterization as compared to processing the acquired data alone; delivering the output data to a reservoir tool; and altering an operation of the reservoir tool in response to the output data received by the reservoir tool, in combination with all other limitations as claimed by Applicant.
	Regarding claim 8, the prior art fails to anticipate or render obvious process the acquired and transformed data using at least one of a data correlation technique and an inversion technique to generate output data, wherein the output data provides an improved wettability characterization as compared to processing the acquired data alone; and a reservoir tool configured to receive the output data and alter an operation of the reservoir tool in response to the output data received by the reservoir tool, in combination with all other limitations as claimed by Applicant.
	Regarding claim 15, the prior art fails to anticipate or render obvious using at least one of a data correlation technique and an inversion technique to generate output data, wherein the output data provides an improved wettability characterization as compared to processing the acquired data alone, wherein the processor is configured to deliver the output data to a reservoir tool, and wherein the reservoir tool is configured to alter an operation of the reservoir tool in response to the output data received from the processor, in combination with all other limitations as claimed by Applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Anonymous in Non-Patent Literature “METHODS AND COMPUTING SYSTEMS FOR PROCESSING AND TRANSFORMING COLLECTED DATA FOR IMPROVED VISUALIZATION AND EXPLORATION AND PRODUCTION” teaches “computing systems, methods, processing procedures, techniques and workflows disclosed herein are more efficient and/or effective methods for identifying, isolating, transforming, and/or processing various aspects of seismic signals or other data that is collected from a subsurface region or other multi-dimensional space” ([0005]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865